     Case 2:18-cv-03279-WBS-KJN Document 47 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    QUANTUM CAPITAL FUNDING                               No. 2:18-cv-03279-WBS-KJN PS
      CORPORATION,
12
                         Plaintiff,
13                                                          ORDER
              v.
14                                                          (ECF No. 46)
      PDI GROUP, INC., et al.,
15
                         Defendants.
16

17          The court is in receipt of plaintiff’s January 14, 2021 affidavit requesting that the Clerk of

18   Court enter default judgment against each of the four defendants in this action, pursuant to

19   Federal Rule of Civil Procedure 55(b)(1). (ECF No. 46.) This affidavit is not a proper method of

20   seeking default judgment in this action. Rule 55(b)(1) “applies only to parties who have never

21   appeared in the action.” Direct Mail Specialists, Inc. v. Eclat Computerized Techs., Inc., 840

22   F.2d 685, 689 (9th Cir. 1988) (quoting Wright & Miller); see Fed. R. Civ. P. 55(b)(1) (permitting

23   entry of default judgment by the clerk for certain types of claims “against a defendant who has

24   been defaulted for not appearing”) (emphasis added). Where the defendant has appeared, “a

25   default entered by the clerk is void ab initio.” Id.

26          While two of the four defendants named in this action have never appeared, the other two

27   defendants—John F. Gehm, III and RG Group, LLC—filed an answer to the complaint in August

28   2019, before they subsequently lost counsel and stopped participating in this litigation. (ECF
                                                            1
     Case 2:18-cv-03279-WBS-KJN Document 47 Filed 01/22/21 Page 2 of 2


 1   No. 18.) Although the court set aside the August 2019 answer and ordered that default be entered

 2   against Gehm III and RG Group (ECF No. 44), that does not change the fact that these defendants

 3   have appeared in this action. See U.S. on Behalf of & for Use of Time Equip. Rental & Sales,

 4   Inc. v. Harre, 983 F.2d 128, 130 (8th Cir. 1993) (defendant’s “answer (though subsequently

 5   stricken) constituted an appearance” for purposes of default judgment procedure); Wright &

 6   Miller, Fed. Prac. & Proc. Civ. § 2686 (4th ed.) (“filing an answer obviously constitutes an

 7   appearance”). That appearance not only entitles these two defendants to notice1 before entry of a

 8   default judgment, see Fed. R. Civ. P. 55(b)(2), but makes it improper for the clerk to enter default

 9   judgment under Rule 55(b)(1), see Direct Mail, 840 F.2d at 689.

10                If plaintiff wishes to obtain default judgments against defendants in this action, it must

11   apply to the court for a default judgment pursuant to Rule 55(b)(2) in a manner that complies with

12   this court’s local rules governing motion practice.2

13                IT IS SO ORDERED.

14   Dated: January 22, 2021

15

16

17

18
     ,3279.quan
19

20
21

22

23

24

25   1
       There is no indication that plaintiff has served its Rule 55(b)(1) affidavit on Gehm III or RG
26   Group, or otherwise provided them notice that it is seeking default judgment.
     2
       Although technically a Rule 55(b)(1) affidavit might be a proper vehicle for obtaining default
27   judgment against the other two defendants who have never appeared in this action, in the interest
     of judicial efficiency, the court instructs plaintiff to simply file a single motion for default
28   judgment under Rule 55(b)(2) as to all four defendants.
                                                           2
